DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/17/2021 has been entered.

	
Response to Arguments
Applicant’s arguments filed 3/17/2021 have been considered.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalla Pria (2007/0100458). First rejection:
As shown in depicted figure 1, there are two fixation points fulfilling “a plurality of fixation points”. It is the examiner’s position that the fixations points are the “radial seatings 19” shown in the lower depicted figure and miss-identified in figure 1.

    PNG
    media_image1.png
    652
    777
    media_image1.png
    Greyscale

As stated in the rejection, “wherein at least one of the accessories has a first end 223a and a second end 223b, the first end being configured to be attached (fixed thereto) to the selected one of the accessory fixation points of the prosthesis, the second end being configured to be attached to bone of a patient at a location outside the perimeter of a glenoid fossa of the patient.”
The specification reads: [0046] To be more exact, the two lateral fins 23 are positioned, with the first segment 223a thereof, in respective radial seatings 19 of the support 16, so as to be clamped angularly with respect to the latter.
clamped to the fixation points 19 (emphasis added). When implanted, the accessories and the fixation points are unable to relatively move, fixed, clamped.
Regarding the second distinction, as shown, (b) the fixation points 19 are located on the body portion of the glenoid plate arranged around (broad term) the stem portion of the glenoid plate.
Regarding the third distinction, applicant argues that Dalla Pria does not provide for the possibility that none of the attachment element are used. The new claim language reads, “wherein the prosthesis is configured to selectively receive and be fixed to zero or more of the plurality of accessories at a respective zero or more of the plurality of accessory fixation points”, the examiner interprets this as functional claim range language. As shown above, the prosthesis was selected to receive two fulfilling this limitation. See 2131.03 Anticipation of Ranges. Finally, applicant is claiming a “kit”. The prosthesis is unassembled. Zero accessories are fixed to the fixation points. 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalla Pria (2007/0100458). Second rejection:
	Specific arguments to this rejection which uses the holes 27 as the plurality of attachment points were not found. The remaining arguments are addressed above and in the grounds of rejection below. 

Limitation to Consider
Applicant may want to consider positively claiming both (a) and (b) in the new limitation, “wherein the plurality of accessory fixation points are (a) positioned on the second side of the glenosphere and arranged around a perimeter of the second side of the glenosphere, (b) located on the body portion of the glenoid plate and arranged around the stem portion of the glenoid plate, or (c) a combination thereof”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalla Pria (2007/0100458).
Dalla Pria teaches a kit comprising:
a prosthesis 11 including

    PNG
    media_image1.png
    652
    777
    media_image1.png
    Greyscale

a glenosphere 25 having a first side, a second side opposite the first side, an articular surface (self-evident) on the first side, a hollowed out portion (at least the portion to receive 22) on the second side, and a perimeter at an intersection of the first and second sides (self-evident).
Said prosthesis comprising a glenoid plate including a body portion 16 and a stem portion (as depticted), the body portion having a first side and a second side and being operatively connected (functional language) to the hollowed out portion of the glenosphere such that the first side of the body portion faces 
Said prosthesis comprising a plurality of accessory fixation points (as depicted), each of the plurality of accessory fixation points being configured to receive an accessory (each of 23 is an accessory, note figures 5a-5c showing different configurations which too can be considered different accessories), each of the plurality of accessory fixation points being located either on the glenosphere or on the glenoid plate, and a plurality of said accessories, each of the accessories being configured to be attached to a selected one of the accessory fixation points of the prosthesis.
Wherein at least one of the accessories has a first end 223a and a second end 223b, the first end being configured to be fixed to the selected one of the accessory fixation points of the prosthesis, the second end being configured to be attached to bone of a patient at a location outside the perimeter of a glenoid fossa of the patient. The specification reads: [0046] To be more exact, the two lateral fins 23 are positioned, with the first segment 223a thereof, in respective radial seatings 19 of the support 16, so as to be clamped angularly with respect to the latter.
Therefore, the accessories (fins) are clamped to the fixation points 19 (emphasis added). When implanted, the accessories and the fixation points are unable to relatively move, fixed, clamped.
Regarding the new limitation, “wherein the plurality of accessory fixation points are (a) positioned on the second side of the glenosphere and arranged around a perimeter of the second side of the glenosphere, (b) located on the body portion of the glenoid plate and arranged around the stem portion of the glenoid plate, or (c) a combination thereof”, Dalla Pria fulfills (b). The depicted figure 1 above shows the accessory fixation points are location on (top surface) of the body portion.
Regarding the new limitation, “wherein the prosthesis is configured to selectively receive and be fixed to zero or more of the plurality of accessories at a respective zero or more of the plurality of accessory fixation points”, the examiner interprets this as functional claim range language. As shown above, the prosthesis was selected to receive two fulfilling this limitation. See 2131.03 Anticipation of Ranges.

In a second rejection claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalla Pria (2007/0100458).
Dalla Pria teaches a kit comprising:
a prosthesis 11 including a glenosphere 25 having a first side, a second side opposite the first side, an articular surface (self-evident) on the first side, a hollowed out portion (at least the portion to receive 22, see depiction above) on the second side, and a perimeter at an intersection of the first and second sides (self-evident); 
a glenoid plate is the combination of body portion 26, stem portion, 20, 223a and 223b having a plurality of fixation points (holes 27).

Regarding the new limitation, “wherein the plurality of accessory fixation points are (a) positioned on the second side of the glenosphere and arranged around a perimeter of the second side of the glenosphere, (b) located on the body portion of the glenoid plate and arranged around the stem portion of the glenoid plate, or (c) a combination thereof”, Dalla Pria fulfills (b). The depicted figure 1 above shows the accessory fixation points 27 are location on the (top surface) of the body portion.
Regarding the new limitation, “wherein the prosthesis is configured to selectively receive and be fixed to zero or more of the plurality of accessories at a respective zero or more of the plurality of accessory fixation points”, the examiner interprets this as functional range language. As shown above, the prosthesis is fully capable of receiving two accessories “screws 28 or other kind of fasteners” fulfilling this limitation. See 2131.03 Anticipation of Ranges. Zero accessories can also be chosen, including when unassembled. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774